Nott, J.,
delivered the opinion of the court:
Stripped of the verbiage which does not in any way relate to the case, the Act 3d March, 1873, (17 Stat. L., 485,) provided as follows:
“ The pay of all the present employés of the Senate whose pay has not been specifically increased by this act, holding their places by the authority of the Committee on Contingent Expenses of the Senate, be increased 15 per cent, of their present compensation on the amount actually received and payable to them, respectively, from the beginning of the present Congress, or from the date of their appointment, during the present Congress, and who shall be actually employed at the passage of this act.”
The claimants were day-laborers at the time the act was passed, employed by the authority of the committee referred to. They were paid the 15 per cent, allowed by the act up to the end of the Forty-second Congress, and-they now seek to recover it subsequently.
It is manifest that the act refers to the employés of the then existing Congress, that it relates to their compensation for the period of that Congress, and that it was not intended to affect the compensation of the employés of future Congresses, nor to *433single out those who chanced to “be actually employed at the passage of this act” and fix their pay for all time,leaving subsequently-employed persons to be engaged at whatever rate the committee saw fit to impose.
The judgment of the court is that the petition be dismissed.
Peck and Loring, JJ., did not sit iu this case, and took no part in the decision.